 Case: 2:20-cv-06421-ALM-EPD Doc #: 9 Filed: 07/26/21 Page: 1 of 4 PAGEID #: 110



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

JOSEPH M. ANGELO, JR.,                       :
                                             :       Case No. 2:20-cv-6421
             Plaintiff,                      :
                                             :       CHIEF JUDGE ALGENON L. MARBLEY
      v.                                     :
                                             :       Magistrate Judge Elizabeth P. Deavers
MUSKINGHAM COUNTY CHILD                      :
PROTECTIVE SERVICES, et al.,                 :
                                             :
             Defendants.                     :


                                        OPINION & ORDER

                                   I.      INTRODUCTION

       This matter comes before the Court on Magistrate Judge Deavers’ February 4, 2021 Report

& Recommendation that this case be dismissed, and Plaintiff’s Petition for Writ of Habeas Corpus

and Motion for Return of Child be denied. (ECF No. 7). Magistrate Judge Deavers recommended

that this action be dismissed pursuant to the Rooker-Feldman doctrine. For the following reasons,

this Court ADOPTS the Magistrate Judge’s Report and Recommendation. (Id.). For the same

reasons, this Court also DENIES Plaintiff’s Petition for Writ of Habeas Corpus and Emergency

Motion for Return of Child. (ECF No. 6).

                                    II.     BACKGROUND

       On January 31, 2019, Plaintiff Joseph M. Angelo, Jr. was detained in Zanesville, Ohio, by

the Zanesville Police Department (“ZPD”) after a reported domestic disturbance. (ECF No. 5 at

2). Mr. Angelo’s minor child was removed as a result. On January 5, 2021, Plaintiff filed a

complaint against Muskingum County Child Protective Services (“MCCPS”) and the ZPD. (ECF

No. 5). Mr. Angelo also filed a prior suit in federal court, Joseph Angelo Jr. v. Muskingum County

Child Protective Services, et al., S.D. Ohio Case No. 2:20-cv-4745, which was dismissed at the


                                                 1
 Case: 2:20-cv-06421-ALM-EPD Doc #: 9 Filed: 07/26/21 Page: 2 of 4 PAGEID #: 111




initial screening stage. In a related state-court criminal matter, Zanesville v. Angelo, Mr. Angelo

was convicted of child endangerment, a first-degree misdemeanor. Zanesville v. Angelo, No. 2019-

0057, 2020 WL 1624323, at *1 (Ohio Ct. App. March 23, 2020).

        Now, in the case sub judice, Plaintiff alleges that he was unlawfully arrested and detained

causing his minor child to be taken out of his custody. (ECF No. 5 at 1). Plaintiff seeks the

following: (1) an order prohibiting MCCPS from sending his minor child out of state; (2) return

of Plaintiff’s minor child to his custody; (3) a preliminary injunction ensuring no threat of

imprisonment, detention, or arrest during litigation; (4) $500,000.00 to be paid to Plaintiff’s minor

child upon reaching 25 years of age; and (5) $30,000 to be paid to Mr. Angelo for the time he was

imprisoned, which he alleges was unlawful. (Id. at 6). Following Magistrate Judge Deavers’ Report

and Recommendation recommending that this Court dismiss the action and deny the petition,

Plaintiff filed an objection on February 17, 2021, in accordance with 28 U.S.C. § 636(b)(1).

                               III.    STANDARD OF REVIEW

        A party’s objections to a magistrate judge’s recommendation are reviewed de novo by the

district court. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C.§ 636(b)(1)(C). When a party timely

objects to a Magistrate Judge’s Report and Recommendation on a dispositive matter, the district

judge must determine de novo any part of the Magistrate Judge’s disposition that has been properly

objected to (Id.).

        To properly state a claim upon which relief may be granted, a plaintiff must satisfy the

pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure, which requires a “short

and plain statement of the claim showing that the pleader is entitled to relief.” While a detailed

account of the facts is not required, a plaintiff must present more than the elements of the cause of

action that he alleges. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Because pro se litigants are



                                                 2
 Case: 2:20-cv-06421-ALM-EPD Doc #: 9 Filed: 07/26/21 Page: 3 of 4 PAGEID #: 112




held to “less stringent standards,” their complaints should be “liberally construed.” Williams v.

Curtin, 631 F.3d 380 (6th Cir. 2011). 28 U.S.C. § 1915(e)(2) also permits the Magistrate Judge to

dismiss any portion of the Complaint that fails to state a claim upon which relief may be granted

or seeks monetary relief from an improper defendant.

                                   IV.     LAW & ANALYSIS

       Mr. Angelo seeks relief from the City of Zanesville, by way of naming the ZPD and

MCCPS. Plaintiff alleges that his constitutional rights were violated by ZPD and MCCPS. Under

Ohio law, the police department is not a juridical entity subject to suit. See Tysinger v. Police Dep’t

of City of Zanesville, 463 F.3d 569, 572 (6th Cir. 2006). Given that Plaintiff is proceeding pro se,

the Court will construe the merits of Mr. Angelo’s complaint as if he has properly named the City

of Zanesville as a defendant. See Johari v. City of Columbus Police Dep’t, 186 F. Supp. 2d 821,

825 (S.D. Ohio 2002). The same holding follows to the extent Mr. Angelo’s claim encompasses a

county agency, i.e., Muskingum County, as a defendant. See Lipman v. Budish, 383 F. Supp. 3d

764 (N.D. Ohio 2019).

                                  A. Rooker-Feldman Doctrine

       The Rooker-Feldman doctrine stems from two Supreme Court decisions interpreting 28

U.S.C. § 1257(a). See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983);

Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). 28 U.S.C. § 1257(a) is designed “to prohibit

end-runs around state court judgments that might occur when parties go into federal court

essentially seeking review of a state-court decision.” Kovacic v. Cuyahoga Cty. Dept. of Children

and Family Servs., 606 F.3d 301, 308 (6th Cir. 2010). Specifically, the statute provides that “[f]inal

judgments or decrees rendered by the highest court of a State in which a decision could be had,

may be reviewed by the Supreme Court by writ of certiorari.” Id. at 308-09. “The Rooker-Feldman



                                                  3
 Case: 2:20-cv-06421-ALM-EPD Doc #: 9 Filed: 07/26/21 Page: 4 of 4 PAGEID #: 113




doctrine, as it has become known, is based on the negative inference that, if appellate court review

of such state judgments is vested in the Supreme Court, then it follows that such review may not

occur in the lower federal courts.” Id. at 309.

       Here, the Rooker-Feldman doctrine bars this Court from exercising jurisdiction over Mr.

Angelo’s action because Mr. Angelo is attacking state-court judgments concerning the custody of

his minor child. See Angelo v. Muskingum Cty. Child Protective Servs., No. 2:20-CV-4745, 2020

WL 5656519, at *1 (S.D. Ohio Sept. 23, 2020) (“Angelo I”), report and recommendation adopted,

No. 2:20-CV4745, 2020 WL 5961011 (S.D. Ohio Oct. 8, 2020). This Court does not have

jurisdiction to review state-court judgments. Only the United States Supreme Court has jurisdiction

to review a case litigated and decided in a state court. See Gotfried v. Med. Planning Servs., 142

F.3d 326, 330 (6th Cir. 1998). Accordingly, to the extent Plaintiff seeks relief from state court

judgments in this Court, those claims are barred under the Rooker-Feldman doctrine and must be

dismissed.

                                        V.        CONCLUSION

       For the reasons set forth above, Plaintiff’s Petition for Writ of Habeas Corpus and

Emergency Motion for Return of Child is DENIED WITHOUT PREJUUDICE, the Report and

Recommendation is ADOPTED, and this case is DISMISSED.

       IT IS SO ORDERED.




                                                  ALGENON L. MARBLEY
                                                  CHIEF UNITED STATES DISTRICT JUDGE
DATED: July 26, 2021




                                                    4
